                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDYTA STROZYK,                      :
                                    :     CIVIL ACTION
         Plaintiff,                 :     NO. 16-6686
                                    :
    v.                              :
                                    :
PHOENIXVILLE HOSPITAL, LLC.         :
                                    :
         Defendant.                 :

                              O R D E R


         AND NOW this 18th day of January, 2019, upon

consideration of Defendant Phoenixville Hospital’s motion for

summary judgment (ECF No. 25), and the responses and reply

thereto (ECF Nos. 26 & 27 Exh. A), and for the reasons stated in

the accompanying memorandum, it is hereby ORDERED that

    1.   Defendant’s motion for leave to file a reply (ECF No.

27) is GRANTED; and

    2.   Defendant’s motion for summary judgment (ECF No. 25)

is GRANTED.



         AND IT IS SO ORDERED.



                          /s/ Eduardo C. Robreno
                          EDUARDO C. ROBRENO,    J.
